          Case 1:20-cr-00161-TNM Document 1-1 Filed 08/03/20 Page 1 of 1



                                       STATEMENT OF FACTS

         On Sunday, August 2, 2020, at approximately 5:30 p.m., members of the Metropolitan Police
Department (MPD) Seventh District Crime Suppression Team (7D CST) were on patrol in the 800 block
of Chesapeake Street Southeast in Washington, D.C. when they observed an individual, later identified as
Kyre Fields (Defendant Fields). Officers Dean, Sfoglia and Sullivan all observed an “L” shaped object,
which they believed to be a firearm, in the front pocket of the pants worn by Defendant Fields and
communicated it to one another. Officers got out of the vehicle and as they approached Defendant Fields,
he immediately began to flee on foot. Officers instructed Defendant Fields to stop, while he continued to
run. While continuing to flee on foot, officers observed Defendant Fields remove the pistol from his pants
and run with it in his right hand. Officers observed Defendant Fields throw the pistol up in the air. One
officer stayed with the pistol while the others continued to chase Defendant Fields. Defendant Fields was
apprehended a short time later in the rear of 823 Chesapeake Street Southeast and placed under arrest.

        A law enforcement database search of Defendant Fields revealed that there was an open United
States Marshals warrant for Prisoner Escape, warrant number W091249030, dated 7/1/2020 for Defendant
Fields.

         The firearm that officers observed being discarded by Defendant Fields was recovered and
determined to be a Smith & Wesson, model M&P, .9 millimeter semiautomatic handgun with a serial
number of HYW4344. When it was recovered, it was loaded with one (1) round in the chamber and thirteen
(13) rounds in a sixteen (16) round capacity magazine. There are no firearm or ammunition manufacturers
in the District of Columbia. Therefore, the firearms and ammunition in this case would have traveled in
interstate commerce prior to being recovered in the District of Columbia.

         A criminal history check of Defendant Fields through the National Crime Information Center
(NCIC) confirmed that the defendant has a prior felony conviction in the United States District Court for
the District of Columbia for Felon in Possession of a Firearm, case number 18-CR-176. The defendant was
sentenced to nineteen (19) months incarceration and thirty-six (36) months of supervised released to follow
for this offense. Additionally, the defendant has a conviction in the Superior Court for the District of
Columbia for Attempt Robbery and Carrying a Pistol without a License, case number 2017 CF3 18976.
The defendant was sentenced to eighteen (18) months for these offenses. This conviction in the Superior
Court for the District of Columbia was under the Youth Rehabilitation Act; however, it was not successfully
completed and Defendant Fields did not receive the benefits of the Youth Rehabilitation Act for this
conviction. Therefore, the defendant was aware at the time of his arrest in this case that he had prior
convictions for crimes punishable by more than one year.




                                                 _________________________________
                                                 OFFICER BRANDON DEAN
                                                 METROPOLITAN POLICE DEPARTMENT

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone, this
3rd day of August, 2020.



                                                         ___________________________________
                                                         G. MICHAEL HARVEY
                                                         U.S. MAGISTRATE JUDGE
